COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-239-CR

                                        
 

REBECCA ELAINE YEARY			          			APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL 
COURT NO. 3 OF DENTON COUNTY

                                                 ----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 

----------

We have considered the “Appellant’s Withdrawal Of Notice Of Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See id.;
 
Tex. R. App. P.
 43.2(f). 																															PER CURIAM



PANEL D:	
HOLMAN, GARDNER, and WALKER
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: August 29, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.